Citation Nr: 0915949	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
from December 13, 2002, to June 2, 2004, for degenerative 
joint disease of the lumbar spine.

2.  Entitlement to a disability rating higher than 20 percent 
from June 3, 2004, for degenerative joint disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1989, and from September 1989 to February 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Phoenix, Arizona 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a March 2004 rating decision, the 
RO granted service connection, effective December 13, 2002, 
for degenerative joint disease of lumbar spine, and assigned 
a disability rating of 10 percent.  In June 2004, the Veteran 
filed a notice of disagreement with the 10 percent rating.  
In a July 2004 rating decision, the RO increased the rating 
to 20 percent, effective June 3, 2004.  The Veteran continued 
and perfected his appeal.  The issues before the Board, then, 
are appeals for ratings higher than 10 percent from December 
13, 2002, and 20 percent from June 3, 2004.

In November 2008, the Board remanded the case to schedule a 
Travel Board hearing for the Veteran.  The RO scheduled a 
Travel Board hearing for the Veteran in February 2009.  The 
Veteran did not appear for the hearing, and did not request 
to reschedule a hearing.  The Board will proceed to 
adjudicate the appeal based on the assembled evidence.


FINDINGS OF FACT

1.  From December 13, 2002, to June 2, 2004, degenerative 
joint disease of the lumbar spine was manifested by back pain 
and x-rays findings of arthritis; without evidence of muscle 
spasm, more than slight limitation of motion, limitation of 
forward flexion to 60 degrees or less, or limitation of 
combined range of motion to 120 degrees or less.

2.  From June 3, 2004, degenerative joint disease of the 
lumbar spine has been manifested by back pain, with 
limitation of forward flexion to between 30 and 60 degrees.  
There is no evidence of severe limitation of motion or 
favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  From December 13, 2002, to June 2, 2004, degenerative 
joint disease of the lumbar spine does not warrant a 
disability rating higher than 10 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2008).

2.  From June 3, 2004, degenerative joint disease of the 
lumbar spine does not warrant a disability rating higher than 
20 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Lumbar Spine Disability

The Veteran's service treatment records show that during 
service he reported recurrent low back pain.  In December 
2002, the Veteran submitted a claim for service connection 
for a back condition.  In a March 2003 rating decision, the 
RO denied service connection for a back condition.  The 
Veteran appealed that decision.  In August 2003, the Veteran 
had a VA medical examination of his back.  In a March 2004 
rating decision, the RO granted service connection for 
degenerative joint disease of the lumbar spine.  The RO made 
service connection effective December 13, 2002, the date the 
RO received the Veteran's claim, and assigned a disability 
rating of 10 percent.  In June 2004, the Veteran filed a 
notice of disagreement with the 10 percent rating.  In a 
July 2004 rating decision, the RO increased the rating to 
20 percent, effective June 3, 2004, the date of a VA medical 
examination of the Veteran's spine.  The Veteran continued 
and perfected his appeal, and is seeking ratings higher than 
10 percent from December 13, 2002, and 20 percent from June 
3, 2004.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran appealed the initial disability 
rating and a higher subsequent rating.  The Board will 
consider the evidence for the entire period since the 
effective date of the grant of service connection, and will 
consider whether higher ratings are warranted for any period.

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7- 
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the claim has been 
considered under the earlier and the revised rating criteria, 
and, given the procedural history of this case, the Veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Degenerative joint disease, or arthritis, is evaluated based 
on the limitation of motion of the affected joints, with a 
minimum rating of 10 percent for arthritis in a group of 
minor joints, such as the lumbosacral spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  Prior to a September 
2003 revision of the criteria for evaluating disabilities of 
the spine, limitation of motion of the lumbosacral spine was 
rated as 40 percent disabling if severe, 20 percent if 
moderate, and 10 percent if slight.  38 C.F.R. § 4.71, 
Diagnostic Code 5292 (2003).

Since the revision effective September 26, 2003, degenerative 
arthritis of the spine is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, and is one of the disorders evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  Under that Formula, a spine disorder is rated 
with or without pain, radiating pain, stiffness or aching.  
The criteria for evaluating a disorder of the thoracolumbar 
spine under the Formula are as follows:



Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.



Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a (2008).

The Veteran had VA medical examinations in 2003, 2004, 2005, 
and 2007, that addressed the effects and extent of his low 
back disability.  Records of VA outpatient treatment of the 
Veteran from 2001 forward show ongoing reports of low back 
pain, and of musculoskeletal pain affecting multiple other 
areas, including the shoulders, hands, hips, knees, ankles, 
and feet.  The Veteran also receives treatment for diabetes 
mellitus, hypertension, epididymitis, and depression.  
Records in the claims file indicate that the Veteran most 
recently worked as a cook, but that he has not worked since 
2002.  Treatment and examination records reflect that, since 
2003, the Veteran has used a wheelchair for assistance in 
getting around, although he has remained able to stand and 
walk limited distances.  In 2003, the Social Security 
Administration (SSA) determined that the Veteran had been 
disabled since 2002.  The SSA determination was based on a 
primary diagnosis of major depressive disorder, and a 
secondary diagnosis of anxiety-related disorder.

On VA examination in August 2003, the Veteran reported a 
history of low back pain in 1989 and 1990 after lifting heavy 
objects, and intermittently since a basketball injury in 
1993.  He stated that he presently had daily pain in his 
back, above and below the waist.  The examiner found that the 
Veteran's gait was normal.  The examiner noted that the 
Veteran's lumbar and lower thoracic paravertebral muscles 
were tender to palpation.  The straight leg raising test was 
negative on the left; on the right, the Veteran complained of 
low back discomfort at 90 degrees.  The examination report 
does not indicate that the examiner determined the ranges of 
motion of the Veteran's spine.  Spine x-rays showed minimal 
scoliosis, minimal anterior wedging of the T12 vertebra, and 
minimal degenerative disc disease at the L5-S1 space.  The 
examiner found that it was consistent with the symptoms and 
findings, and was as likely as not, that the current disorder 
was related to injury in service.

On VA examination in June 2004, the Veteran reported that his 
back pain had become more severe.  He stated that severe pain 
occurred daily and lasted two hours.  He indicated that the 
pain occasionally awakened him from sleep at night.  The 
Veteran entered the examination room in a wheelchair, but he 
was able to stand to be examined.  The ranges of motion of 
his thoracolumbar spine were to 60 degrees of forward 
flexion, 5 degrees of extension, and 20 degrees of lateral 
flexion to each side.  There was no paraspinal muscle spasm, 
and straight leg raising was negative bilaterally.  The 
examiner stated that there was an additional 3 degrees of 
limitation of motion because of pain, weakness, fatigability, 
and incoordination during flare-ups and repetitive motion.  
The examiner also indicated that pain was the major 
functional impact.

On VA examination in June 2005, the Veteran reported ongoing 
low back pain, treated with pain medication and a TENS unit.  
The Veteran used a wheelchair, but was able to walk a short 
distance.  The examiner observed that the Veteran was 
somewhat unstable on his feet when standing.  The ranges of 
motion of the Veteran's thoracolumbar spine were to 60 
degrees of forward flexion, 10 degrees of extension, 20 
degrees of lateral flexion to each side, and 30 degrees of 
rotation to each side.  The Veteran had a significant amount 
of pain with repetitive motion, but the ranges of motion were 
not changed by pain or by fatigue, weakness, incoordination, 
or lack of endurance.  The examiner's diagnosis was 
degenerative arthritis of the lumbosacral vertebrae.

On VA examination in March 2007, the Veteran reported ongoing 
daily low back pain, worsening over time.  He stated that he 
used a cane or walker to walk short distances at home, and 
used a motorized wheelchair when outside his home.  He 
indicated that he had recently stopped driving because of 
problems with his back and knees.  The ranges of motion of 
his thoracolumbar spine were to 60 degrees of forward 
flexion, 5 degrees of extension, 20 degrees of lateral 
flexion to each side, and 30 degrees of rotation to each 
side.  The motions were limited to those ranges due to pain.  
Following repetitive activity, there was no further 
limitation of motion or joint function due to pain, weakness, 
fatigability, or lack of endurance.  Straight leg raising 
bilaterally induced generalized pain in the back and lower 
extremities in a non-diagnostic fashion.  Spine x-rays from 
2006 showed wedging and degeneration unchanged from earlier 
x-rays.

Keeping in mind that should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change, the Board 
will consider the Veteran's low back disability under both 
versions of the rating criteria from December 13, 2002, the 
effective date of service connection for the Veteran's low 
back disability, to June 2, 2004, the day before the 
effective date of the 20 percent rating.  The evidence from 
that period, including the August 2003 VA examination, does 
not contain any measurement of the ranges of motion of the 
Veteran's lumbar spine.  As there is no evidence that there 
was more than slight limitation of motion, the evidence does 
not provide a basis for a rating higher than the 10 percent 
rating under the old rating criteria that the RO assigned.  
Prior to the June 3, 2004 examination, there was no recorded 
measurement of the ranges of motion.  The evidence from prior 
to June 3, 2004, does not show disability that warrants a 
rating higher than 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.

Considering the evidence from June 3, 2004, the Board notes 
that the June 3, 2004, examination showed limitation of 
forward flexion of the thoracolumbar spine to 60 degrees.  
That limitation is consistent with the 20 percent rating the 
RO assigned effective from the date of the examination.  The 
next higher rating under the revised rating criteria, 40 
percent, requires limitation of forward flexion to 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  Assignment of a 40 percent rating under the prior 
version would require severe limitation of motion.  Even 
considering the effects of repetitive motion and flare-ups, 
limitation to 30 degrees or less was not shown in the VA 
examinations in 2004, 2005, or 2007, nor in VA outpatient 
treatment records.  The preponderance of the evidence is 
against a rating higher than 20 percent for any period.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2008).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).

In this case, the manifestations and effects of the Veteran's 
low back disability do not necessitate referral of the rating 
of that disability to designated VA officials for 
consideration of an extraschedular rating.  The record does 
not establish that the rating criteria are inadequate for 
rating the Veteran's service-connected back disability.  The 
competent medical evidence shows that his back disability is 
primarily manifested by limitation of motion.  The applicable 
diagnostic codes used to rate his disability provide for 
ratings based on limitation of motion.  The effects of pain 
and functional impairment have been taken into account and 
are considered in applying the relevant criteria.  The 
Veteran has not had frequent hospitalizations for that 
disability.  There is evidence that the Veteran has been 
unemployed since 2002 due to multiple disabilities.  The 
effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; 
hence, referral for an extraschedular rating is unnecessary 
at this time.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to the claim for service connection for a low 
back disability, complete notice was sent in letters dated in 
2002 through 2006.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim for higher initial and 
subsequent ratings, such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  
The Veteran was notified that his claim was awarded with an 
effective date of December 13, 2002, the date of his claim, 
and a 10 percent rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating, and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

A disability rating higher than 10 percent from December 13, 
2002, to June 2, 2004, for degenerative joint disease of the 
lumbar spine is denied.

A disability rating higher than 20 percent from June 3, 2004, 
for degenerative joint disease of the lumbar spine is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


